DETAILED ACTION

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim 1 is pending and examined in the instant application.

Information Disclosure Statements
	The Information disclosure statements filed have been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Bodenmiller et al. [Nature Biotechnology, volume 30, 23 August 2012, pages 858-867; on IDS] in view of Felton et al. [US PGPUB 2010/0255602 A1; on IDS].
	Claim 1 is drawn to a method of generating a high resolution two-dimensional image of a sample comprising cells and extracellular structures.  The method comprises labeling at least one mass tag thereby producing a labeled sample in which biological features of interest are bound to the at least one mass tag.  The method comprises scanning the sample with a SIMS ion beam to generate a data set that comprises spatially-addressable measurements of the abundance of each of the at least one mass tag across an area of the sample.
	The document of Bodenmiller et al. studies multiplexed mass cytometry profiling of cellular states perturbed by small-molecule regulators [title].  The paragraph bridging pages 858-859 of Bodenmiller et al. at least suggests that fluorescence-based flow cytometry (FBMC) permits measurements of up to twelve (i.e. a plurality of) molecules on a single cell simultaneously.  Attention is directed to Figure 1 on page 859 of Bodenmiller et al.  Figure 1a of Bodenmiller et al. illustrates the chemistry of attaching a mass-tag to a sample at a feature of interest.  Figure 1b of Bodenmiller et al. illustrates the use of lanthanide isotopes as a bar code for 128 combinations of bar codes on a 96 
	While Bodenmiller et al. uses cytometry imaging techniques, Bodenmiller et al. does not teach SIMS to measure the mass tags.
	The document of Felton et al. studies an imaging mass spectrometer with mass tags [title].  Paragraph 27 of Felton et al. teaches use of SIMS to measure mass tags in samples.  Paragraph 47 and Figures 4-9 of Felton et al. teaches the use of SIMS to produce a chemical map of the surface of the biological image.  Figure 2 of Felton et al. illustrates a map of individual cells and extracellular structures.
	It would have been obvious to someone of ordinary skill in the art at the time of the effective filing date of this application to modify the cytometry of Bodenmiller et al. by use of the SIMS of Felton et al. because it is obvious to substitute known elements in the prior art to yield a predictable result.  In this instance, SIMS imaging is an alternative to cytometry imaging.  There would have been a reasonable expectation of success in combining Bodenmiller et al. and Felton et al. because both studies are analogously applicable to imaging labeled cellular structures.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,041,949 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both claims analogously use SIMS to monitor the abundance of mass tag labels in cellular and extracellular structures.  While the claim of ‘949 recites limitations in addition to the limitations of the instantly rejected claim, the claim of ‘949 anticipates the instantly rejected claim.

Related Prior Art
The document of Dayon et al. [WO 2011/144914 A1; on IDS] studies diagnostic methods using polypeptides [title and abstract].  Example 1 on pages 52-54 of Dayon et al. study using mass tags in conjunction with brains.
The document of Hong et al. [WO 2012/003478 A2; on IDS] studies detecting targets using mass tags and mass spectrometry [title].  Page 103, lines 4-5 of Hong et al. teach that the sample is FFPE tissue.  Claim 9 of Hong et al. teaches SIMS as a mass spectrometry technique for analysis.

E-mail Communications Authorization
written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
	No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.

	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	20 April 2021